Order entered August 19, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00357-CR

                              JOSHUA LEE DIXON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-82812-2014

                                           ORDER
                           Before Justices Fillmore, Myers, and Evans

         Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.

         We DIRECT the Clerk to send copies of the opinion and this order to Joshua Lee Dixon,

No. 304234, Collin County Detention Center, 4300 Community Avenue, McKinney, Texas

75071.

                                                      /s/   LANA MYERS
                                                            JUSTICE